            Case 5:21-mc-80171-VKD Document 14-5 Filed 08/04/21 Page 1 of 2



     WALKER STEVENS CANNOM LLP
1    Hannah L. Cannom (SBN 245635)
2
     hcannom@wscllp.com
     Bethany M. Stevens (SBN 245672)
3    bstevens@wscllp.com
     500 Molino Street #118
4    Los Angeles, CA 90013
     Telephone:    (213) 337-9972
5
     Facsimile:    (213) 403-4906
6
     Attorneys for Non-Party Apple Inc.
7

8

9
                            IN THE UNITED STATES DISTRICT COURT

10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12
     KAIFI LLC,                                  Case No.: 21-MC-80171-VKD
13
     Movant,                                     (Kaifi LLC v. T-Mobile US, Inc., Civil Action
14                                               No. 20-281; pending in E.D. Tex.)
     vs.
15
                                                 [PROPOSED] ORDER DENYING MOTION
16                                               TO COMPEL COMPLIANCE WITH
     APPLE INC.,
                                                 SUBPOENA
17   Respondent.
                                                 Date: August 17, 2021
18                                               Time: 10:00 a.m.
19

20

21

22

23

24

25

26

27

28

               [PROPOSED] ORDER DENYING MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
                                                -1
            Case 5:21-mc-80171-VKD Document 14-5 Filed 08/04/21 Page 2 of 2



1          Having considered the papers and arguments submitted by counsel, the Court DENIES

2    movant KAIFI LLC’s Motion to Compel non-party Apple Inc.’s compliance with the Subpoena

3    served on Apple by KAIFI LLC on or about February 3, 2021.
4

5          IT IS SO ORDERED.
6

7    Dated: ______________________                          ___________________________
8                                                           Hon. Virginia K. DeMarchi
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

              [PROPOSED] ORDER DENYING MOTION TO COMPEL COMPLIANCE WITH SUBPOENA
                                               -1
